Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 8/2/22, claiming foreign priority of 2/16/18.  Claims 1 and 4-10 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al (USPN. 2017/0228731).

Regarding claims 1 and 4-10, Sheng discloses the following:
1. A method for validating a transaction in a blockchain network, comprising the steps of (fig. 1 and par. 7, bitcoin and validating transactions):
receiving a transaction to be validated, inputting the transaction or a txid corresponding to the transaction to a Bloom filter generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network (fig. 28, par. 229, bloom lookup result),
determining that the transaction is valid when the output of the Bloom filter is false (par. 229, result is false, no DB lookup necessary).  
searching a dictionary generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network by using a txid of the transaction as a key when the output of the Bloom filter is true, and determining that the transaction is valid when the output of the Bloom filter is false (fig. 28, pars. 230-232, search transaction matrix, such as a data dictionary based on Bloom, see par. 235, dictionary), and 
determining that the transaction is invalid when the output of the dictionary is true (par. 226, Bloom filter has 100% recall rate, two possible answer, “definitely not in set” implies valid, and “possibly in set” implies other instructions are performed, see fig. 28, in addition see par. 196, Sheng teaches hash/txid is timestamped using chronological history to ensure the same transaction does not execute twice i.e., “BTC payer didn’t’ sign an earlier transaction for same BTC”).  

4. The method  wherein data for configuring the Bloom filter is stored on a storage device other than the auxiliary storage device storing the dictionary (par. 226, Bloom “0”s and “1”s are stored).

5. The method according to claim 4, wherein the data is a data string generated from one or more txids corresponding to one or more transactions included in the past blocks on which consensuses were formed (pars. 5 consensus, and par. 226, error free hashing).

6. The method according to claim 5, wherein the data string is longer in bit length than a txid of the transaction (par. 152, length of bytes of transaction and 19 more bytes representation).

7. The method according to any one of claims 1 to 6, wherein the transaction to be validated is one of one or more transactions included in a block on which a consensus is going to be formed (pars. 51 and 109, network groups transactions into blocks, confirms that the transactions are valid, and transaction is a hash of previous valid transactions hence consensus).

8. The method according to claim 7, further comprising the step of searching a temporary dictionary holding one or more txids corresponding to one or more transactions included in the block, using a txid of the transaction to be validated as a key (fig. 21, and pars. 177-181 blockchain lookup process using public/private keys corresponding to transactions, some of the keys are temporary decrypted).

9.  A non-transitory machine readable storage medium comprising a program that when executed by a computer, causes the computer to validate a transaction in a blockchain network, including: (fig. 1 and par. 7, bitcoin and validating transactions):
receiving a transaction to be validated, inputting the transaction to a Bloom filter generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network (fig. 28, par. 229, bloom lookup result), and
determining that the transaction is valid when the output of the Bloom filter is false (par. 229, result is false, no DB lookup necessary);
searching a dictionary generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network by using a txid of the transaction as a key when the output of the Bloom filter is true, and determining that the transaction is valid when the output of the Bloom filter is false (fig. 28, pars. 230-232, search transaction matrix, such as a data dictionary based on Bloom, see par. 235, dictionary), and 
determining that the transaction is invalid when the output of the dictionary is true (par. 226, Bloom filter has 100% recall rate, two possible answer, “definitely not in set” implies valid, and “possibly in set” implies other instructions are performed, see fig. 28, in addition see par. 196, Sheng teaches hash/txid is timestamped using chronological history to ensure the same transaction does not execute twice i.e., “BTC payer didn’t’ sign an earlier transaction for same BTC”).  




10. A node for configuring a blockchain network for validating a transaction, the node comprising at least one processor, at least one storage device, the storage device comprising a program that when executed on the processor causes the node to:
receives a transaction to be validated, input the transaction to a Bloom filter generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network (fig. 28, par. 5, consensus and pars. 230-232, Bloom filter), and
determine that the transaction is valid when the output of the Bloom filter is false (fig. 28, pars. 230-232, search transaction matrix, such as a data dictionary based on Bloom, see par. 235, dictionary);
search a dictionary generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network by using a txid of the transaction as a key when the output of the Bloom filter is true, and determinr that the transaction is valid when the output of the Bloom filter is false (fig. 28, pars. 230-232, search transaction matrix, such as a data dictionary based on Bloom, see par. 235, dictionary), and 
determine that the transaction is invalid when the output of the dictionary is true (par. 226, Bloom filter has 100% recall rate, two possible answer, “definitely not in set” implies valid, and “possibly in set” implies other instructions are performed, see fig. 28, in addition see par. 196, Sheng teaches hash/txid is timestamped using chronological history to ensure the same transaction does not execute twice i.e., “BTC payer didn’t’ sign an earlier transaction for same BTC”).  

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive. See remarks below.

Applicant has successfully amended the claims to overcome non-statutory rejection.

Applicant alleges the  amended claim is based on the output of the dictionary, not the Bloom and is therefore not anticipated by Sheng.
The relevant section of the updated Office Action now includes,
“determining that the transaction is invalid when the output of the dictionary is true (par. 226, Bloom filter has 100% recall rate, two possible answer, “definitely not in set” implies valid, and “possibly in set” implies other instructions are performed, see fig. 28, in addition see par. 196, Sheng teaches hash/txid is timestamped using chronological history to ensure the same transaction does not execute twice i.e., “BTC payer didn’t’ sign an earlier transaction for same BTC”)”.
	The timestamped hash is used to ensure that a transaction was not signed in an earlier transaction for the same BTC.  This feature uses chronological stored data which is equated to the claimed dictionary, to which data is compared to.  As such, the allegation is believed moot.
  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain filtering:  2020/0126075
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 9, 2022


/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153